Citation Nr: 0213753	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-24 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for mechanical low back 
syndrome.  



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991, including service in the Southwest Asia during 
Operation Desert Storm.  She had an unverified period of 
active service in 1986 and 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for 
mechanical low back syndrome.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The low back complaints for which the veteran was treated 
during her first period of service were acute and transitory 
and resolved; it is not shown that any low back disorder, if 
present, is related to service or to any incident of service 
origin.  


CONCLUSION OF LAW

Mechanical low back syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (regulations implementing the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

The veteran's original claim for compensation benefits (VA 
Form 21-526) was filed in January 1996.  Her informal claim 
for service connection for a low back disorder was filed in 
November 1999 and has been continuously prosecuted ever 
since.  Thus, there is no issue as to provision of a form or 
instructions for applying for the claimed benefit.  38 
U.S.C.A. § 5102; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In June 2000, the veteran and her 
representative were provided a statement of the case with 
respect to the issue of service connection for mechanical low 
back syndrome.  Supplemental statements of the case were 
furnished in September and November 2001.  These documents 
set forth the legal criteria governing service connection in 
this case, listed the evidence considered by the RO, and 
offered analyses of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran of 
the information and evidence necessary to substantiate her 
claim.  The September 2001 supplemental statement of the case 
set forth all pertinent provisions of the VCAA.  

In addition, correspondence that the RO sent to the veteran 
in January 2001 informed her of the enactment of the VCAA, of 
the type of evidence necessary to substantiate her claim and 
of the respective obligations of VA and the veteran in 
obtaining and submitting evidence in support of the claim.  
In additional correspondence dated later in January, the RO 
reminded her that it was her obligation to make sure that the 
RO received her private medical records.  This correspondence 
followed a conference that the veteran had with a Decision 
Review Officer at the RO in which the respective obligations 
of the veteran and VA in obtaining pertinent evidence were 
discussed.  

In view of the foregoing, the Board finds that the statutory 
and regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA is not an issue in 
this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has informed the veteran of the type of 
information and evidence necessary to substantiate her claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  The service medical records are of record, 
and there does not appear to be any dispute over the findings 
noted therein.  Reports of VA examination and treatment since 
service have also been obtained and associated with the 
record.  This appeal turns on whether the veteran currently 
manifests low back disability that can be related to the 
complaints and findings noted in service.  Thus, no further 
development of information within the control of the 
government is necessary to an equitable disposition of this 
appeal.  The evidence necessary to adjudicate the issue on 
appeal, including private medical evidence identified by the 
veteran, has been obtained in this case.  Neither the veteran 
nor her representative has pointed to any other evidence that 
needs to be obtained, and the Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The veteran was afforded a number of VA examinations 
following service, including a Persian Gulf registry 
examination in February 1996 and VA orthopedic examinations 
in July 2000 and March 2001.  Although the record suggests 
some conflict in the evidence, even between VA examiners, the 
Board finds that further medical development of this claim is 
not warranted.  As noted above, the dispositive issue is 
whether the veteran has a low back disorder that can be 
attributed to the complaints and findings noted during her 
first period of active duty.  The opinion of her private 
physician suggests the high probability of a relationship; 
the later opinion of a VA examiner following a review of the 
record finds not only no relationship, but also no objective 
evidence of a current low back disorder.  Given the state of 
the evidence of record, further medical evaluation will do 
little to resolve what is, in essence, an adjudicative 
question.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (Board has 
fact-finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  The totality of the record demonstrates that VA 
has undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has notified the 
appellant of the VCAA in a January 2001 letter and September 
2001 SSOC.  The requirements of the VCAA have been met by the 
RO.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).  

The record shows that complaints or findings of a low back 
disorder were not shown when the veteran was examined for 
enlistment in the Reserves in July 1986.  However, the 
veteran was seen at a troop medical clinic on October 31, 
1986, for a complaint of mid-back pain of three weeks' 
duration that increased with running.  The assessment was 
thoracic facet and lumbar facet dysfunction.  She was seen 
again on November 7, 1986, when she complained of low back 
pain radiating to the right after running.  She said that 
this was a recurrent problem since joining the Army.  
Lumbosacral strain was assessed.  Treatment included Motrin.  

On December 4, 1986, the veteran was brought to a service 
emergency room after falling while running.  She said that 
she fell while running due to severe pain in the right lower 
back.  An examination showed tenderness and spasm of the 
right lumbosacral paravertebral muscles.  X-rays of the 
lumbosacral spine showed no significant abnormality.  The 
assessment was recurrent low back pain.  

On a physical therapy consultation on December 4, 1986, the 
veteran complained of low back pain on the right of 9-10 
weeks' duration but gave no history of trauma.  Following an 
examination, recurrent low back pain was assessed.  When seen 
in the physical therapy clinic on December 17, 1986, it was 
reported that the veteran had shown great improvement, 
although she continued to experience increased pain on 
running.  The assessment was resolving mechanical back pain.  

In January 1987, the veteran was seen in the outpatient 
clinic of a service hospital for a complaint of back pain of 
two and a half months' duration.  She complained of 
questionable syncope while running, preceded by sharp back 
pain.  She said that she could run about a mile before her 
back pain started.  She was referred for medical evaluation, 
which resulted in an assessment of right paralumbar spasm 
with trigger point and which was treated with an anesthetic 
injection in the right L2-3 region.  When seen in the 
outpatient clinic the following day, an examination showed 
that the veteran had no sensory or motor deficits, although 
muscle spasm of the left paravertebral muscles was noted.  
The assessment was low back pain, and Parafon forte was added 
to her treatment regimen.  A physical therapy consultation on 
January 20, 1987, found no significant change from the 
physical therapy evaluation of December 4, and mechanical low 
back pain was again assessed.  

The veteran was seen twice more in the troop medical clinic 
in January 1987 for her low back pain.  It was reported that 
a combination of injections and physical therapy had been 
helpful and that she had passed the final physical training 
test.  When seen in the troop clinic the following day, it 
was reported that the veteran was on a regimen of Parafon 
forte and Motrin for her mechanical low back pain.  Parafon 
forte was discontinued, and the veteran was to return to the 
clinic if symptoms increased.  

However, the veteran's service medical records for her second 
period of active service are negative for complaints or 
findings of low back disability.  Her re-deployment 
examination in April 1991 was similarly negative for 
pertinent complaints.  Her quadrennial examination for the 
Reserves in July 1992 was negative for complaints or findings 
referable to the low back.  On a VA general medical 
examination in February 1996, the veteran voiced no 
complaints with respect to the musculoskeletal system.  A VA 
neurologic examination at that time was pertinently negative.  

The record contains the opinion of Moses Young, M.D., which 
was received in June 2000.  Dr. Young reviewed the veteran's 
service medical records at her request.  He reported that he 
first saw the veteran in March 1995 for a chief complaint of 
low back pain since being in the Army in 1986.  She also 
reported recurrent low back pain syndrome since then.  Dr. 
Young said that she had had chiropractic therapy on several 
occasions "with transient benefit."  He saw her again in 
April 1995 and March 2000 and said that her back pain 
continued.  "[B]ecause of the chronicity of her back pain 
syndrome," he recommended a magnetic resonance imaging (MRI) 
scan of her lumbar spine.  Dr. Young's remarks make clear 
that he carefully review the veteran's service medical 
records for her first period of service.  He said that her 
initial back pain episode was exacerbated by physical 
training (running) and that she reported other assignments 
with the transportation division that exacerbated her back 
condition such as prolonged driving and sleeping in her 
vehicle.  (The veteran's DD-214 for her second period of 
service shows that her primary military occupational 
specialty was motor transport operator.)  He stated that 
although x-rays of the lumbosacral spine revealed no 
significant abnormality in December 1986, plain x-rays might 
be entirely normal in a person with symptoms and signs of 
nerve root impingement.  He added that a CT scan, MRI, or 
lumbar myelogram would be the radiographic technique of 
choice in someone with a suspected bulging or herniated disc 
or nerve root impingement.  Dr. Young concluded that 
"[t]here is a high probability that [the veteran's] back 
pain syndrome is service connected."  

On VA orthopedic examination in July 2000, the veteran gave a 
history of intermittent low back pain since 1986.  She also 
reported that she had worked as a forklift operator for 
International Paper since 1991 and also had to do several 
different jobs depending on the need.  An examination 
revealed increased lumbar lordosis.  X-rays of the 
lumbosacral spine were interpreted as showing mild scoliosis.  
The impressions were chronic low back pain due to strain or 
sprain of the lumbosacral spine, mild scoliosis with 
convexity to the right, and obesity.  

The evidence of record is in conflict with regard to whether 
the veteran exhibits any current low back pathology that can 
be related to service.  When seen privately in February 1995, 
the veteran was found to be tender on examination in the 
lower thoracic and upper lumbar and scoliosis was felt to be 
present.  Low back pain was assessed.  Private x-rays in 
March 1995 suggested no pathology in the thoracic spine, but 
the view was underexposed.  The view of the lumbosacral spine 
was said to show mild osteoarthritis.  However, private x-
rays in May 1995 showed no pathology in the lower half of the 
thoracic spine or in the lumbar spine, but the sacrum was not 
visualized.  When seen by her private physician in March 
2000, however, back pain was assessed and disc involvement 
was thought probable.  An MRI was felt to be needed.  

VA x-rays in November 1999 were interpreted by the 
radiologist as showing mild scoliosis of the lumbar spine 
with convexity to the right.  

When seen in the VA outpatient clinic in September 2000, the 
veteran's history of low back pain was noted and that she was 
getting Lorcet and Flexeril for her back.  It was reported 
that x-rays in November 1999 and 2000 did not show disc 
disease but did show mild scoliosis that was aggravated by 
her weight.  It was remarked that the veteran was informed of 
the importance of weight loss to decrease the strain on her 
back (scoliosis).  

Although the veteran has offered the opinion of Dr. Young, 
who traces her current low back pain to her first period of 
active duty, the existence of low back pathology was not 
objectively confirmed on a VA orthopedic examination 
conducted in March 2001, which included a review of the 
evidence of record.  The examiner noted that the veteran 
developed low back pain in October 1986 that was aggravated 
by running and that she had numerous episodes of low back 
pain during the fall of 1986.  Thereafter, he said, she was 
bothered with intermittent episodes of low back pain, which 
seemed to have gotten worse during the last five years.  The 
examiner said that her pain had always been confined to her 
lower back without radiation into the lower extremities.  An 
examination revealed tenderness at L5 and positive straight 
leg raising at 15 degrees on the left and at 70 degrees on 
the right.  X-rays were interpreted as revealing no evidence 
of fracture, dislocation, narrowing of the disc, or 
osteophyte formation.  The diagnosis was intermittent low 
back pain with no objective evidence of organic pathology on 
physical or x-ray examination to explain its etiology.  The 
examiner commented that in the absence of any objective 
pathology, it was impossible to ascertain whether the 
veteran's current episodes were related to her first episode 
of low back pain in service.  

The first documented episode of low back pain following those 
reported in her first period of service was in 1995, when she 
was seen privately for her back complaint.  Dr. Young did not 
comment on the absence of low back complaints during the 
veteran's second period of active duty or account for the 
absence of a continuity of symptomatology between 1987 and 
1995, when he first saw her.  The absence of any documented 
continuity of symptomatology following her first period of 
active duty, including the absence of pertinent complaints or 
findings during her second period of active duty, support the 
conclusion that the episodes of low back pain in service were 
acute and transitory and resolved.  See 38 C.F.R. § 3.303(b).  
The record shows that she had significant problems with her 
weight during and after her second period of service.  By 
November 1992, she was found to be 56 pounds over her 
recommended weight for her height.  Subsequent medical 
evidence indicated that this was aggravating the mild 
scoliosis visualized on some post service x-rays of the 
lumbar spine.  

To the extent that any objective evidence exists to explain 
her current complaints, the evidence suggests the onset of 
low back problems some years following separation from her 
second period of active duty.  Although Dr. Young suspected 
disc disease and has indicated that x-rays are not sufficient 
to reveal nerve root impingement, the fact remains that disc 
disease attributable to the veteran's active service has not 
been demonstrated.  Successive x-ray examinations have not 
shown narrowing of the disc spaces.  The orthopedic examiner 
in March 2001, after reviewing the file, found no basis for 
diagnosing disc disease.  

However, even if disc disease were shown, a basis for 
attributing such low back pathology to a period of service 
that concluded 15 years before is not readily apparent.  The 
record indicates that the veteran has been employed by 
International Paper as a forklift operator since 1991 and 
that she performs other duties as needed.  There is little 
basis for attributing any current low back pathology to 
service when there is no showing of a continuity of low back 
symptoms following the conclusion of her first period of 
service.  In these circumstances, as the orthopedic examiner 
implied in his March 2001 comments, attributing any current 
low back complaints to her first period of service is an 
exercise in speculation.  In this regard, the notation of the 
veteran's drill sergeant in her class book admonishing her to 
take care of her back shows only what is already demonstrated 
- that she had episodes of low back pain during her first 
period of active duty.  The issue is whether any current low 
back pathology can be related to those episodes.  The Board 
concludes that the current state of the evidence renders any 
such association conjectural.  It is a basic principle in the 
adjudication of service connection claims that a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2001).  

As the preponderance of evidence is against a finding that 
the veteran has mechanical low back syndrome that is 
attributable to service or to any incident of service origin, 
the claim for service connection for mechanical low back 
syndrome must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-58 (1990).  


ORDER

Service connection for mechanical low back syndrome is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

